          Case 2:11-cr-00210-JAM Document 1051 Filed 12/02/20 Page 1 of 2
1    BARRY MORRIS, SBN #48368
2    Attorney at Law
     1407 Oakland Blvd. #200
3
     Walnut Creek, CA 94596
4    (925) 934-1100
5
      fax: (925) 934-1122
     barrymorris@mac.com
6

7    Attorney for Defendant
     AARON NEW
8

9                        UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,                     No. 2:11-CR-210 JAM
12

13                               Plaintiff,
     v.
14

15
     AARON NEW,
16

17                              Defendant./
18

19                             Stipulation and Order re
                        Substitution of Property Securing Bond
20

21          It is hereby stipulated between defendant Aaron New, by and through
22   his attorney Barry L. Morris, and the United States of America, represented by
23   Assistant United States Attorney Lee Bickley, that defendant Aaron New may
24   substitute the deed to 101 Orcutt Circle, Sacramento, CA for the property now
25
     posted as security for the personal appearance bond now in place. (See Exhibit
26
     A, the deed; Exhibit B, the appraisal; Exhibit C, Mortgage Statement)
27
     Dated: November 30, 2020
28
                                                     /s/BARRY L. MORRIS
                                                                                 1
        Case 2:11-cr-00210-JAM Document 1051 Filed 12/02/20 Page 2 of 2
1                                                  Attorney for Defendant
2                                            /s/ LEE BICKLEY
3                                            Assistant United States Attorney
4
                                        Order
5

6
          GOOD CAUSE APPEARING THEREFOR, it is hereby ordered that

7    defendant be permitted to substitute the deed to 101 Orcutt Circle,

8    Sacramento, CA for the property now posted as security for the personal
9    appearance bond now in place.
10

11   Dated: December 2, 2020       /s/ John A. Mendez
12                                 THE HONORABLE JOHN A. MENDEZ
13                                 UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                2
